 1
                                 UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA

 3   MICHAEL SCOTT KANE,                              )     Case No. 4:18-cv-2114-KAW
          Plaintiff,                                  )
 4
                                                      )     STIPULATION AND [PROPOSED]
 5                  v.                                )     ORDER TO EXTEND BRIEFING
                                                      )     SCHEDULE
 6   NANCY A. BERRYHILL,                              )
 7   Acting Commissioner of Social Security,          )
                                                      )
 8           Defendant.                               )
                                                      )
 9                                                    )
10
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
11
     extend Defendant’s time to file her summary judgment motion with the Court by 30 days to
12
     November 21, 2018, and that all other scheduling dates set forth in the Court’s Case
13
     Management Order shall be extended accordingly. This is Defendant’s first request for an
14
     extension of time in this matter and she requests it in good faith and without any intent to
15
     prolong proceedings unduly.
16
            There is good cause for this extension request because counsel for Defendant has
17
     workload issues that preclude filing the summary judgment motion by October 22, 2018. In
18
     particular, counsel for Defendant is currently responsible for performing an extensive range of
19
     tasks, such as: preparing for an oral arguments in three Social Security cases before the District
20
     of Hawaii at the end of the month, drafting briefs and summary judgment motions in Social
21
     Security cases before the district courts within the Ninth Circuit, negotiating (or litigating)
22
     attorney fee matters pursuant to the Equal Access to Justice Act before the district courts within
23
     the Ninth Circuit (including one brief due next week); preparing and delivering a presentation to
24
     the Social Security Administration’s Office of Hearing Operations; drafting a post-hearing brief
25
     for an arbitration proceeding involving the agency and one of the agency’s collective bargaining
26
     units; and assisting with implementing the terms of the class action settlement reached in Hart v.
27
     Berryhill (N.D.Cal. No. 3:15-cv-623-JST). Also, counsel for Defendant presented an oral
28




                                                      -1-
 1   argument to the Ninth Circuit in a Social Security case on October 10, 2018; substantive
 2   preparation and travel to Honolulu, Hawaii for this argument has hindered review of the record
 3   and preparation of the responsive brief in the instant case.
 4          Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused
 5   by this delay.
 6
 7                                                 Respectfully submitted,
 8
     Date: October 16, 2018                        THE METSKER LAW FIRM
 9
10                                         By:     /s/ Asim H. Modi for John Metsker*
                                                   JOHN METSKER
11                                                 *Authorized by email on October 16, 2018
                                                   Attorneys for Plaintiff
12
13   Date: October 16, 2018                        ALEX G. TSE
                                                   Acting United States Attorney
14                                                 DEBORAH LEE STACHEL
15                                                 Regional Chief Counsel, Region IX

16                                         By:     /s/ Asim H. Modi
                                                   ASIM H. MODI
17                                                 Special Assistant United States Attorney
18                                                 Attorneys for Defendant

19
20
21                                                 ORDER

22
23          APPROVED AND SO ORDERED

24
25
26   DATED:      10/17/18                          ______________________________
27                                                 HON. KANDIS A. WESTMORE
28                                                 UNITED STATES MAGISTRATE JUDGE




                                                      -2-
